DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, , 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 4 and 13 of U.S. Patent Application 16/698,470. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.
16/698,470
16/698,478
1. A computer-implemented method, comprising: 
connecting a first service to a plurality of audio streams of calls between agents and customers; 

obtaining a plurality of audio data for the calls at the first service; 
using a second service to generate transcripts for the plurality of audio data; 
analyzing the transcripts with a third service to generate a set of natural language processing (NLP) outputs encoding audio characteristics associated with the transcripts; 
tagging the transcripts with categories based at least in part on the set of NLP outputs, wherein the categories are defined based at least in part on rules that evaluate content and audio characteristics; 
generating a notification for at least a portion of the plurality of audio streams based on the categories; 
and providing the notification to a supervisor of the agents. 
A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: establish a first communications channel between a service of a computing resource service provider and a first client of the computing resource service provider, wherein the first client is connected to an entity via a second communications channel; obtain, at the service and over the first communications channel, audio data of the second communications channel; generate a transcript based at least in part on the audio data; 

generate, using a set of natural language processing (NLP) techniques, metadata encoding audio characteristics associated with the transcript; 
tag the transcript with one or more categories based at least in part on the set of NLP outputs, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 

and notify a second client of the computing resource service provider that the second communications channel was tagged with the one or more categories.

13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
establish a plurality of communications channels between a service of a computing resource service provider and a plurality of clients of the computing resource service provider; obtain a plurality of contacts data from the plurality of communications channels;
generate transcripts for the plurality of contacts data; generate, using a set of natural language processing (NLP) techniques, metadata encoding conversation characteristics associated with the transcripts; tag the transcript with one or more categories based at least in part on the metadata, wherein the one or more categories are defined based at least in part on rules that evaluate content and conversation characteristics; 
generate information for at least a portion of the plurality of connections based on the transcripts, metadata, and categories; and provide the information to an entity that manages the plurality of clients. 


at a first service of a computing resource service provider, audio source data from a client of the computing resource service provider;
generating an output from the audio data, wherein the output encodes: 
a transcript of the audio data generated by a second service, wherein the transcript is partitioned by speaker;
metadata encoding one or more audio characteristics of the transcripts generated by a third service based at least in part on the transcript; and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 
and providing the output to the client. 
2. The computer-implemented method of claim 1, wherein the metadata is generated by the third service using one or more natural language processing techniques. 

A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: 










generate an output from audio data, wherein the output encodes: 

a transcript of the audio data generated by a first service that translating speech to text, wherein the transcript is partitioned by speaker; metadata that is generated by a second service that applies one or more natural language processing (NLP) techniques to the transcript; 
and one or more categories that apply to the audio data, wherein the one or more categories are defined by a third service based at least in part on rules that evaluate content and audio characteristics;


and provide the output to the client.





13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 

generate an output from contacts data, wherein the output encodes: 

a text-based transcript of the contacts data; 







metadata encoding one or more conversation characteristics of the text-based transcript, the metadata being generated by a service applying one or more natural language processing (NLP) techniques to the transcript; and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and conversation characteristics; 

and provide the output to the client.


Claims 1, 2, 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13 of U.S. Patent Application 16/698,449. Although the 


16/698,478
16/698,449
1. A computer-implemented method, comprising: obtaining, 
at a first service of a computing resource service provider, audio source data from a client of the computing resource service provider;
generating an output from the audio data, wherein the output encodes: 


a transcript of the audio data generated by a second service, wherein the transcript is partitioned by speaker;
 metadata encoding one or more audio characteristics of the transcripts generated by a third service based at least in part on the transcript; 
and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 


and providing the output to the client. 
2. The computer-implemented method of claim 1, wherein the metadata is generated by the third service using one or more natural language processing techniques. 

A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: 










generate an output from audio data, wherein the output encodes: 

a transcript of the audio data generated by a first service that translating speech to text, wherein the transcript is partitioned by speaker; 

metadata that is generated by a second service that applies one or more natural language processing (NLP) techniques to the transcript; 

and one or more categories that apply to the audio data, wherein the one or more categories are defined by a third service based at least in part on rules that evaluate content and audio characteristics;






and provide the output to the client.





13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 

generate an output from contacts data, wherein the output encodes: 

a text-based transcript of the contacts data; 


metadata encoding one or more conversation characteristics of the text-based transcript, the metadata being generated by a service applying one or more natural language processing (NLP) techniques to the transcript; 

and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and conversation characteristics; 




and provide the output to the client.



receiving, at a frontend service, a request to process a set of data for a client; creating a job based at least in part on the request; and as a result of the job being created, executing a step functions workflow comprising a plurality of steps to collectively: 

obtain a copy of the set of data, the copy including a subset of audio data; 


use a speech-to-text service to generate transcripts for the subset of audio data; 


use a natural language processing (NLP)service to perform a set of NLP techniques on the transcripts to generate metadata encoding one or more characteristics of the transcripts; 

use a categorization service to identify one or more categories that match the subset of audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics of audio data; 

and generate an output that encodes at least the transcripts, the metadata, and the one or more categories; 
and provide the output to the client.








A system, comprising: one or more processors; and memory that stores computer-executable instructions that, if executed, cause the system to: receive, from a client of a computing resource service provider, a request to process a set of data, the set of data comprising audio data; and as a result of receiving the request, execute a workflow to: 




obtain the audio data; 



use a first service to transcribe the audio data, thereby generating a text-based transcript;


use a second service to execute one or more natural language processing techniques, thereby generating metadata output associated with the text-based transcript; 

process at least the metadata output to generate a human-readable output; 

use a third service to determine whether the human-readable output matches one or more categories, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics; 


and make the human-readable output available to the client.




13. A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: 

copy source data from a customer data store;


 obtain a text-based transcript from the source data; 

execute one or more natural language processing techniques, to determine metadata encoding conversation characteristics associated with the transcript;


determine that one or more categories apply to the source data, wherein the one or more categories are defined based at least in part on rules that evaluate based on at least content and conversation characteristics;

 generate an output based at least in part on the transcript, the metadata encoding conversation characteristics associated with the transcript, and the one or more categories; and make the output available to the customer data store.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zimmerman U.S. PAP 2018/0124243 A1.

Regarding claim 1 Zimmerman teaches a computer-implemented method, comprising: 
obtaining, at a first service of a computing resource service provider, audio source data from a client of the computing resource service provider (the system receives one or more inputs from a live voice call 402, see par. [0034]); 
generating an output from the audio data (text), wherein the output encodes: 
a transcript of the audio data generated by a second service, wherein the transcript is partitioned by speaker (capture text from a live call 402, a voice-to-text converter 404 may be connected as an Application Programming Interface (API) to provide speech transcription input, see par. [0034]; separately converting the verbal conversation of the agent and customer to text, maintaining the separation of the two speakers, see par. [0047]); 
metadata encoding one or more audio characteristics of the transcripts generated by a third service based at least in part on the transcript (the emotional state estimator 408, the received input text can be processed with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call center dialogs from which the input text was extracted, see par. [0035]); 
and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics (the received input text can be processed with lexicon-based techniques and emotion modeling techniques to extract 
and providing the output to the client (the visualization analytics tool 412 generates a call state indicator for the agent 414 and/or for the supervisor 416, see par. [0037]).  
Regarding claim 2 Zimmerman teaches the computer-implemented method of claim 1, wherein the metadata is generated by the third service using one or more natural language processing techniques (The system architecture shown in FIG. 3 may be implemented in whole or in part with a cognitive system, such as the supervisor computing system 10, call center agent workstation 60a, or other natural language processing system, see par. [0034).  
Regarding claim 3 Zimmerman teaches the computer-implemented method of claim 1, wherein one or more categories further encode time periods of the audio data that the one or more categories (the emotional state E.sub.t for a given time t is computed, see par. [0044]).  
Regarding claim 4 Zimmerman teaches the computer-implemented method of claim 1, wherein providing the output to the client comprises copying an output file to a data storage service under a role associated with the client (the call state indicator may be displayed at the bottom or top of the screen to provide immediate visual feedback on the emotional state of the call, see par. [0037]).  
Regarding claim 5 Zimmerman teaches a system, comprising: 
one or more processors (Information handling system 200 includes one or more processors 210 coupled to processor interface bus 212, see par. [0028]); 
and memory that stores computer-executable instructions that, if executed (system memory 220, a variety of programs may be stored in one or more memory devices, see par. [0028]), cause the system to: 
generate an output from audio data (transcript), wherein the output encodes: 
a transcript of the audio data generated by a first service that translating speech to text, wherein the transcript is partitioned by speaker (capture text from a live call 402, a voice-to-text converter 404 may be connected as an Application Programming Interface (API) to provide speech transcription input, see par. [0034]; separately converting the 

96metadata that is generated by a second service that applies one or more natural language processing (NLP) techniques to the transcript (The system architecture shown in FIG. 3 may be implemented in whole or in part with a cognitive system, such as the supervisor computing system 10, call center agent workstation 60a, or other natural language processing system, see par. [0034]);
and one or more categories that apply to the audio data, wherein the one or more categories are defined by a third service based at least in part on rules that evaluate content and audio characteristics (the received input text can be processed with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call center, see par. [0035]);
and provide the output to the client (the visualization analytics tool 412 generates a call state indicator for the agent 414 and/or for the supervisor 416, see par. [0037]).  

Regarding claim 6 Zimmerman teaches the system of claim 5, wherein: 
the instructions include further instructions that, if executed, further cause the system to obtain the audio data from a client data storage under a role associated with the client (the call state indicator may be displayed at the bottom or top of the screen to provide immediate visual feedback on the emotional state of the call, see par. [0037]); 
and the instructions to provide the output to the client include instructions that, if executed, cause the system to save a copy of the output by at least assuming the role (the call state indicator may be configured as an interactive link on the supervisor's display to retrieve and display a more complete, historical description of the conversation, see par. [0047]).  
Regarding claim 7 Zimmerman teaches the system of claim 5, wherein the NLP techniques comprise sentiment analysis, entity detection, or keyword detection (estimate the emotional state of one or more persons engaged in a conversation, see par. [0003]).  
claim 9 Zimmerman teaches the system of claim 5, wherein the transcript is partitioned into sentences and the metadata comprises sentiment scores for the sentences of the transcript (the emotion information can be represented by two emotion score vectors, including an emotion category model vector, see par. [0035]).  
Regarding claim 10 Zimmerman teaches the system of claim 9, wherein the instructions include further instructions that, if executed, further cause the system to generate an overall sentiment for the transcript based at least in part on the sentiment scores for the sentences of the transcript (the received VAD dimensional input values can be processed into a one-dimensional representation of the emotional state, see par. [0036]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Dwyer U.S. PAP 2015/0195406 A1.

Regarding claim 11 Zimmerman does not teach the system of claim 5, wherein the one or more categories track non-talk time and interruptions.  
In the same field of endeavor Dwyer teaches analyzing the voice communication in at least near real-time relative to the receipt of the communication using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, determining at least the sentiment associated with at least one participant in the voice communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through an amount of silence, a silence between words, a gain in volume or energy of the words, a tone, an overtalk, a time lag between words, a time dependency between key words and phrases, an inter-word timing, an inflexion of words, and a temporal pattern, see par. [0006].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the Zimmerman reference with the teachings of Dwyer to get a better measurement of a customers agitation in a vocal communication, see par. [0015].
Regarding claim 12 Dwyer teaches the system of claim 5, wherein the audio data is an audio recording of a phone call ( automatically generating new categories for a customer communications analysis system may include analyzing sets of archived call recordings, see par. [0029].
Regarding claim 13 Zimmerman teaches a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to:  
metadata encoding one or more conversation characteristics of the text- based transcript, the metadata being generated by a service applying one or more natural language processing (NLP) techniques to the transcript (the emotional state estimator 408, the received input text can be processed with lexicon-based techniques and emotion modeling techniques to extract personal emotion states relating to the call center dialogs from which the input text was extracted, see par. [0035]; The system architecture shown in FIG. 3 may be implemented in whole or in part with a cognitive system, such as the supervisor computing system 10, call center agent workstation 60a, or other natural language processing system, see par. [0034]); 
and one or more categories that apply to the audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and conversation characteristics (the received input text can be processed with lexicon-
and provide the output to the client (the visualization analytics tool 412 generates a call state indicator for the agent 414 and/or for the supervisor 416, see par. [0037]).  

However Zimmerman does not teach 97generate an output from contacts data, wherein the output encodes: a text-based transcript of the contacts data.
In the same field of endeavor Dwyer teaches systems are provided for receiving a communication, analyzing the communication in real-time or near real-time using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, wherein for analyzing the language characteristic of voice communications, the communication is converted to text using computer-based speech recognition, determining at least one of the category, the score, the sentiment, or the alert associated with the communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface, see abstract. The RT conversational analytics facility provides advantages for conversation analytics, including allowing the process to be handled by computers rather than relying solely on human resources, where the RT conversational analytics facility is capable of creating full transcription, categories, and quantification of all contact data and alerts without human intervention, see  par. [0094].
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman invention with the teachings of Dwyer for the benefit of using the RT system to create a full transcription including contact data without human intervention, see par. [0094].
claim 14 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the text-based transcript is either a chat log or text of an audio recording generated by a second service (With respect to data sources, the conversational analytics system may work with many data sources, regardless of the specific call recording system or combination of call recording systems, or sources of text contacts e.g., voice, text, email, SMS, chat, blog, social network posts, and the like, see par. [0094]).
Regarding claim 15 Zimmerman does not teach the non-transitory computer-readable storage medium of claim 13, wherein the conversation characteristics include silence or non-talk time.
In the same field of endeavor Dwyer teaches analyzing the voice communication in at least near real-time relative to the receipt of the communication using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, determining at least the sentiment associated with at least one participant in the voice communication using the at least one language and/or acoustic characteristic, and providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface. The dynamic graphical representation may be provided as feedback to a participant in the voice communication as the received voice communication is on-going. The acoustic characteristic may be at least one of a stress of words, an aggregated stress of a plurality of words, an agitation, a tempo, a change in tempo, an amount of silence, a silence between words, a gain in volume or energy of the words, a tone, an overtalk, a time lag between words, a time dependency between key words and phrases, an inter-word timing, an inflexion of words, and a temporal pattern, see par. [0006].

  
Regarding claim 16 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the text-based transcript is a chat log (near real-time monitoring of communications from multiple channels, such as phone calls, chats, text messaging, see par. [0082]).  
Regarding claim 17 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions to provide the output to the client include instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to copy the output to a data bucket of the client (receiving a copy of the communication in near real-time or real-time relative to the origination of the communication, see par. [0007]).  
Regarding claim 18 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the one or more categories triggers a category based on detection of profanity (The analysis for the presence or absence of specific language may include identifying the use of profanity, see par. [0044]).  
Regarding claim 19 Zimmerman teaches the non-transitory computer-readable storage medium of claim 13, wherein the output is in a human-readable format (the agent may be provided with visual feedback reflecting their emotional state and/or that of the customer they are in conversation with, see par. [0037]).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Adibi U.S. PAP 2021/0136205 A1.
Regarding claim 8 Zimmerman teaches using a java programming language (see par. [0017]. However it does not teach the system of claim 5, wherein the output is a JavaScript Object Notation (JSON) file.  
In the same field of endeavor Adibi teaches an application programming interface (API) is used to interact with the provider directly. This API may be implemented over a variety of standard protocols such as Simple Object Access Protocol (SOAP) using Extensible Markup Language (XML), a Representational State Transfer (REST) 
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman invention with the teachings of Adibi for the benefit of implementing an API using a standard protocol, see par. [0038].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman U.S. PAP 2018/0124243 A1, in view of Dwyer U.S. PAP 2015/0195406 A1, further in view of Adibi U.S. PAP 2021/0136205 A1.

Regarding claim 20 Zimmerman in view of Dwyer does not teach the non-transitory computer-readable storage medium of claim 19, wherein the human-readable format is a JavaScript Object Notation (JSON) or eXtensible Markup Language (XML).

In the same field of endeavor Adibi teaches an application programming interface (API) is used to interact with the provider directly. This API may be implemented over a variety of standard protocols such as Simple Object Access Protocol (SOAP) using Extensible Markup Language (XML), a Representational State Transfer (REST) API with messages formatted using XML or JavaScript Object Notation (JSON), and the like, see par. [0038].
It would have been obvious to one of ordinary skill in the art to combine the Zimmerman in view of Dwyer invention with the teachings of Adibi for the benefit of implementing an API using a standard protocol, see par. [0038].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Adibi ‘765 teaches a virtual agent which engages with real people and determines emotions before passing the call to a human supervisor, see abstract.
Liu ‘897 teaches handling calls by analyzing communications and assessing tone of customer interactions, see abstract.
Pereg ‘522 teaches capturing and logging telephone communications and calculating a sentiment for monitoring quality of customer service, see abstract.
Gates ‘287 teaches system for predicting customer satisfaction in a call center in real time by converting calls into text and extracting a satisfaction score, see abstract.
Petrushin ‘464 teaches a telephonic emotion detection that provides feedback for operators, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656